RETIREMENT AGREEMENT

This Retirement Agreement ("Agreement") is made and entered into by and between
Klaus von Hörde ("Mr. von Hörde") and MEMC Electronic Materials, Inc. ("MEMC").
In consideration of the following promises, the parties agree as follows:

1. Retirement from Employment. Mr. von Hörde will retire from MEMC effective as
of April 30, 2002 (the "Retirement Date"). As of the Retirement Date, Mr. von
Hörde's employment relationship with MEMC will end. In connection with Mr. von
Hörde's retirement, MEMC and Mr. von Hörde have agreed to settle all matters
relating to Mr. von Hörde's employment relationship with MEMC and its
termination.

2. Retirement Status of Employee. Mr. von Hörde voluntarily retires and resigns
from MEMC effective as of the Retirement Date, which retirement and resignation
is hereby accepted by MEMC. Effective as of the Retirement Date, Mr. von Hörde
shall automatically and without taking any further actions be deemed to have
resigned from all positions then held by him with MEMC and all of its
subsidiaries and joint ventures, including his position as a director of MEMC.

3. Retirement Payments and Benefits. In consideration and recognition of past
services rendered and in exchange for Mr. von Hörde's promises and obligations
herein and as payment in full of the amounts to which Mr. von Hörde is entitled
from MEMC under any plan of MEMC in which Mr. von Hörde is a participant,
including without limitation the MEMC 2001 Annual Incentive Plan, any 2002 bonus
or incentive compensation plan adopted by MEMC, the MEMC Supplemental Executive
Pension Plan, and/or under any employment agreement with MEMC to which Mr. von
Hörde is a party, including the Employment Agreement between Mr. von Hörde and
MEMC effective as of April 1, 1998 (the "April 1, 1998 Employment Agreement")
and the Employment Agreement between Mr. von Hörde and MEMC effective as of
February 17, 1999 (the "February 17, 1999 Employment Agreement" and, together
with the April 1, 1998 Employment Agreement, the "Employment Agreements"), so
long as Mr. von Hörde submits this Agreement, properly executed, to MEMC on or
before May 21, 2002, and adheres to the promises and agreements set out in this
Agreement, MEMC shall provide the following to Mr. von Hörde:

(a) The sum of $565,000 in cash (subject to applicable tax withholding), such
payment to be made in 24 equal semi-monthly installments in accordance with the
MEMC salaried payroll cycle beginning within 15 days after the Retirement Date
(such period of time to be referred to as the "Salary Continuation Period");
provided that, upon the written request of Mr. von Hörde, the Salary
Continuation Period and the installment payments shall be terminated, and MEMC
will pay the balance of the $565,000 to Mr. von Hörde as a lump sum within 30
days of his request, but no earlier than September 1, 2002;

(b) The sum of $342,500 in cash (subject to applicable tax withholding), such
payment to be made in a lump sum within 30 days of the end of the Salary
Continuation Period;

(c) Mr. von Hörde and any eligible dependents shall continue to be eligible for
coverage under MEMC's U.S. medical and dental plans during the Salary
Continuation Period, provided that Mr. von Hörde contributes the same amount for
such medical and dental coverages as other similarly situated employees (which
contributions will be withheld from the payments provided in subparagraph (a)
above), and provided that MEMC continues to provide such coverage for active
employees;

(d) Grant of options to purchase 100,000 shares of MEMC common stock at an
exercise price of $3.55 per share to be awarded as of the Retirement Date
pursuant to an option agreement substantially in the form attached hereto as
Exhibit 1;

(e) Grant of options to purchase 20,000 shares of MEMC common stock at an
exercise price of $1.50 per share to be awarded as of the Retirement Date
pursuant to an option agreement substantially in the form attached hereto as
Exhibit 2;

(f) The stock options granted pursuant to subparagraphs (d) and (e) shall be
fully vested on the Retirement Date, with the right to exercise these options
for a period of three years;

(g) Grant of 198,744 restricted shares of MEMC common stock (the "Restricted
Stock") effective as of the Retirement Date, such Restricted Stock to be awarded
pursuant to a restricted stock agreement substantially in the form attached
hereto as Exhibit 3, which restricted stock will vest on the earlier of January
1, 2003 or the first day of the calendar year after which Mr. von Hörde has
notified MEMC in writing that he has repatriated to Germany;

(h) The sum of $374,901 in cash as a one-time lump sum payment within 30 days
after the end of the Salary Continuation Period, such payment to be paid in full
consideration of any and all pension obligations owed by MEMC to Mr. von Hörde;

(i) Payment of Mr. von Hörde's reasonable attorney's fees in connection with the
negotiation, preparation and review of this Agreement; and

(j) Payment of Mr. von Hörde's reasonable tax return preparation fees in
connection with his 2001 and 2002 individual tax returns such payment not to
exceed $3,000 for either the 2001 or 2002 tax return.

Mr. von Hörde agrees that for purposes of all options to purchase shares of MEMC
common stock awarded to Mr. von Hörde prior to his Retirement Date, Mr. von
Hörde will be deemed to have resigned on the Retirement Date. As such, pursuant
to the terms of the stock option agreements under which such options were
granted, all such stock options which are not vested as of the Retirement Date
will be cancelled as of the Retirement Date and all such stock options which are
vested on the Retirement Date will be eligible for exercise for a period of 60
days following the Retirement Date. Notwithstanding the foregoing, if Mr. von
Hörde is in possession of material nonpublic information regarding MEMC on the
Retirement Date, then the start of the 60-day exercise period shall be delayed
until such time as MEMC notifies Mr. von Hörde in writing that Mr. von Hörde is
no longer in possession of material non-public information.

The payments and benefits provided herein are made in lieu of any and all
payments or benefits that might otherwise be available to Mr. von Hörde arising
out of his employment with MEMC, excluding Mr. von Hörde's non-forfeitable
rights to his accrued benefits (within the meaning of Sections 203 and 204 of
ERISA), if any, under the MEMC Pension Plan and the MEMC Retirement Savings
Plan, as such plans may be hereafter amended. Mr. von Hörde acknowledges and
agrees that the payments and benefits provided herein are in full settlement of
his Employment Agreements with MEMC.

Mr. von Hörde acknowledges and agrees that he will be responsible for any taxes
required to be withheld or paid with respect to the stock options and restricted
stock awarded to Mr. von Hörde under this paragraph 3.

MEMC and Mr. von Hörde agree that the payments and benefits provided to Mr. von
Hörde under this paragraph 3 represent compensation for services provided by Mr.
von Hörde in the United States.

4. Mr. von Hörde's Agreement Not to File Suit. In consideration of the payments
and benefits set out in paragraph 3 above, Mr. von Hörde agrees for himself and
on behalf of, as applicable, his heirs, beneficiaries, executors,
administrators, successors, assigns, and anyone claiming through or under any of
the foregoing, that he will not file or otherwise submit any charge, claim,
complaint or action to any agency, court, organization, or judicial forum (nor
will he permit any person, group of persons, or organization to take such action
on his behalf except as otherwise provided by law) against MEMC, nor file or
otherwise submit any such charge, claim, complaint or action against any
subsidiary, affiliate or parent company of MEMC, or against any officer, agent,
employee, successor or assign of MEMC (or of any such subsidiary, affiliate or
parent company of MEMC) arising out of any action or non-action on the part of
MEMC or on the part of any such above-referenced entity or any officer, agent or
employee of MEMC or of any such entity for any act or event that occurred on or
prior to the date of execution of this Agreement. Said claims, complaints and
actions include, but are not limited to (a) any breach of an actual or implied
contract of employment between Mr. von Hörde and MEMC, (b) any claim of unjust,
wrongful, or tortious discharge (including any claim of fraud, negligence,
whistle blowing, or intentional infliction of emotional distress), (c) any claim
of defamation or other common-law action, or (d) any claim of violations arising
under the Civil Rights Act of 1964, as amended, 42 U.S.C. Sections 2000e, et
seq., 42 U.S.C. Section 1981, the Age Discrimination in Employment Act, 29
U.S.C. Sections 621, et seq., the Americans with Disabilities Act, 42 U.S.C.
Sections 12101, et seq., the Fair Labor Standards Act of 1938, as amended, 29
U.S.C. Sections 201, et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Sections 701, et seq., the Employee Retirement Income Security Act
("ERISA"), 29 U.S.C. Sections 1001, et seq., the Worker Adjustment and
Retraining Notification Act ("WARN"), 29 U.S.C. Sections 2101, et seq., the
Older Worker Benefit Protection Act ("OWBPA") 29 U.S.C. Sections 621, et seq.,
or any other relevant federal, state, or local statute or ordinance.

5. Mr. von Hörde's Release of Claims. Mr. von Hörde hereby agrees for himself,
and as applicable, his heirs, beneficiaries, executors, administrators,
successors, assigns and anyone claiming through or under any of the foregoing,
to release and forever discharge MEMC and its subsidiaries, affiliates, and
parent companies, and their respective officers, agents, employees, successors
and assigns, from any and all matters, claims, demands, damages, causes of
action, debts, liabilities, controversies, judgments and suits of every kind and
nature whatsoever, foreseen, unforeseen, known or unknown, including claims,
complaints and actions described in paragraph 4, which have arisen or could
arise between Mr. von Hörde, on the one hand, and MEMC or said persons or
related entities, on the other hand, from matters which occurred on or prior to
the effective date of this Agreement, which matters include Mr. von Hörde's
separation of employment from MEMC.

6. Mr. von Hörde's Release and Waiver of Other Claims. Except as expressly
provided in this Agreement, Mr. von Hörde agrees, for himself, and, as
applicable, for and on behalf of his heirs, beneficiaries, executors,
administrators, successors, assigns, and anyone claiming through or under any of
the foregoing, to further release and waive any claims related to pay, vacation
pay, insurance or welfare benefits or any other benefits of employment with MEMC
arising from events occurring on or prior to the effective date of this
Agreement. Notwithstanding any provision of this Agreement, this Agreement does
not include any release or waiver of Mr. von Hörde's non-forfeitable rights to
his accrued benefits (within the meaning of Sections 203 and 204 of ERISA), if
any, under the MEMC Pension Plan and the MEMC Retirement Savings Plan, as such
plans may be hereafter amended, which rights are not released hereby but survive
unaffected by this Agreement. In addition, this Agreement does not include any
release or waiver of any rights Mr. von Hörde has or may have, whether arising
under law, contract or otherwise, to be indemnified as an officer or director or
former officer or director of MEMC. For a period of five (5) years from the
Retirement Date, MEMC agrees to include Mr. von Hörde as an insured party under
any officer and director liability insurance policy that MEMC maintains for its
other officers and directors; provided, however, Mr. von Hörde acknowledges that
(a) MEMC shall be under no obligation to maintain such insurance coverage for
its officers and directors and (b) certain "tail" coverage under existing
insurance policies does not extend for five (5) years from the Retirement Date.

7.. MEMC's Release of Claims. MEMC hereby releases, remises and forever
discharges Mr. von Hörde from any and all claims or other causes of action it
may have against Mr. von Hörde on account of any contract, supposed liability,
or thing done or omitted for all times in the past to the effective date of this
Agreement.

8. Obligation Regarding Confidential Information. Except as otherwise provided
in paragraph 12, Mr. von Hörde agrees that he has continuing obligations to MEMC
pursuant to the Agreement between himself and MEMC dated April 1, 1998 (the
"Confidentiality Agreement'). Any violation of those obligations by Mr. von
Hörde constitutes a material breach of this Agreement and subjects Mr. von Hörde
to forfeiture of all benefits and payments pursuant to this Agreement. MEMC
expressly reserves the right to pursue all other legal remedies available to it
by virtue of any breach of the April 1, 1998 Confidentiality Agreement.

9. Nondisparagement. Mr. von Hörde represents that he will not, in any way,
disparage MEMC or any subsidiary, affiliate or parent of MEMC, or any officer,
agent, employee, successor or assign of any of them, or make or solicit any
comments, statements or the like to the media or to others that may be
considered to be derogatory or detrimental to the good name or business
reputation of any of the aforementioned persons or entities. MEMC represents
that it will not, in any way, disparage Mr. von Hörde or make or solicit any
comments, statements or the like to the media or to others that may be
considered to be derogatory or detrimental to the good name or business
reputation of Mr. von Hörde.

10. No Admission of Wrongdoing. The parties agree that nothing in this Agreement
is an admission of any wrongdoing by either party.

11. Confidentiality of Agreement. Mr. von Hörde agrees to keep the terms of this
Agreement confidential except as he might be lawfully compelled to give
testimony by a court of competent jurisdiction or as he may be required by law,
regulation, governmental authority or similar body to disclose. This means that
except as stated above, he will not, at any time, talk about, write about or
otherwise publicize this Agreement, or its negotiation, execution or
implementation, except (a) with an attorney who may be advising him in
connection with this Agreement; (b) with a financial consultant or executive
outplacement counselor; (c) with his spouse; (d) with any taxing authorities;
(e) as necessary to enforce this Agreement; or (f) with respect to the factual
information contained in paragraphs 1, 2 and 12 hereof and the continuing
obligations of Mr. von Hörde under the April 1, 1998 Confidentiality Agreement,
provided that said persons to whom disclosure is permitted pursuant to (a), (b)
and (c) of this paragraph 11 promise to keep the information that may be
revealed to them confidential and not to disclose it to others. Notwithstanding
the foregoing, the provisions of this paragraph 11 shall terminate with respect
to any information that MEMC is required to disclose in a public filing with the
Securities and Exchange Commission.

12. Non-Solicitation. During the period commencing on the effective date of this
Agreement and ending on the first anniversary of the Retirement Date, Mr. von
Hörde will not, directly or indirectly, for his own account or for the account
of any other person or entity, anywhere in the United States or anywhere else in
the world where MEMC or any of its subsidiaries or joint ventures are conducting
business, (i) solicit for employment, employ or otherwise interfere with the
relationship of MEMC or any of its subsidiaries or joint ventures with any
natural person throughout the world who is or was employed by or otherwise
engaged to perform services for MEMC or any of its subsidiaries or joint
ventures at any time during which Mr. von Hörde was employed by MEMC or (ii)
induce any employee of the MEMC or any of its subsidiaries or joint ventures (A)
to engage in any activity which Mr. von Hörde is prohibited from engaging in
under this Agreement or (B) to terminate his or her employment with MEMC or any
of its subsidiaries or joint ventures. For purposes of this paragraph 12,
"solicit" means any communication of any kind whatsoever, regardless of by whom
initiated, inviting, encouraging or requesting any person or entity to take or
refrain from taking any action. The provisions of this paragraph 12 shall
supersede the non-solicitation provisions included in the second paragraph under
"Competitive Activity" of the April 1, 1998 Confidentiality Agreement.

13. Arbitration. Except for the enforcement of any rights to equitable relief
pursuant to paragraph 8 or relief under paragraph 8, Mr. von Hörde and MEMC
agree that any dispute, controversy or claim (between Mr. von Hörde and MEMC)
arising out of, based upon or relating to Mr. von Hörde's employment, the
termination of his employment, this Agreement or its breach, whether denominated
as torts or contract claims or as statutory or regulatory claims (including
claims for discrimination or discharge based upon race, sex, age, religion,
disability or other prohibited grounds), whether arising before, during or after
termination of Mr. von Hörde's employment, and also including any dispute about
whether any particular controversy is arbitrable under the terms of this
paragraph, shall be resolved by binding arbitration before one (1) arbitrator.
Procedurally, the arbitration will be governed by the then-current Rules for
Resolution of Employment Disputes of the American Arbitration Association. Any
arbitration herein would be held in St. Louis County, Missouri. Judgment on an
arbitration award rendered by the Arbitrator may be entered in any court having
jurisdiction thereof. The Arbitrator shall have the authority to award costs of
the Arbitration (including attorney's fees) in a manner consistent with the
controlling substantive claim at issue. Similarly, the Arbitrator shall have the
authority to award damages (or other relief) consistent with the substantive
claim being asserted.

14. Knowing and Voluntary Agreement. Mr. von Hörde hereby represents, declares
and agrees that he voluntarily accepts the provisions of this Agreement for the
purpose of making a full and final compromise and settlement of all matters
relating to Mr. von Hörde's employment relationship with MEMC and its
termination. Mr. von Hörde is advised to consult an attorney. Mr. von Hörde
understands the effect of signing this Agreement.

15. Entire Agreement. This Agreement, when executed, contains the entire
agreement between the parties and, except as specifically referenced herein,
there are no other understandings or agreements, written or oral, between them
on the subject except as expressly stated herein. This Agreement, except as
specifically referenced herein, fully supersedes and replaces any and all prior
agreements or understandings, if any, between Mr. von Hörde and MEMC on any
matter that is addressed in this Agreement. This Agreement cannot be amended or
modified except by a written document signed by both MEMC and Mr. von Hörde.
Separate copies of this document shall constitute original documents which may
be signed separately, but which together will constitute one single agreement.

16. Governing Law, Invalidity of Provisions. This Agreement shall be construed
and governed by the laws of the State of Missouri (except its laws and decisions
regarding conflicts of law which shall be disregarded in their entirety). If any
part or provision of this Agreement is determined to be invalid or unenforceable
under applicable law, the validity or enforceability of the remaining provisions
shall be unaffected. To the extent that any provision of this Agreement is
adjudicated to be invalid or unenforceable because it is over-broad, that
provision shall not be void, but rather shall be limited only to the extent
required by applicable law and enforced as so limited.

17. Consequences of Violation of this Agreement. If it is finally determined by
a court or arbitrator that either party has violated any of the promises
contained in this Agreement, then such party shall reimburse the other party for
all reasonable costs incurred by the other party, including reasonable
attorneys' fees, in enforcing or defending its rights under this Agreement.

18 Acknowledgment and Consideration Period. Mr. von Hörde acknowledges that he
has been given at least twenty-one (21) days within which to consider this
Agreement before its execution. This Agreement shall not be effective until
seven (7) calendar days after the date of execution by Mr. von Hörde. During
this seven-day period, Mr. von Hörde may revoke this Agreement by notifying MEMC
in writing. Upon expiration of the seven-day period, Mr. von Hörde acknowledges
that this Agreement becomes final and binding.

19. Binding Agreement and Assignment. This Agreement shall be binding upon and
inure to the benefit of Mr. von Hörde and Mr. von Hörde's heirs and
representatives, and to MEMC, its successors and assigns; further, this
Agreement and the benefits provided hereunder are not assignable by Mr. von
Hörde without MEMC's express written consent.

20. By signing this Agreement, Mr. von Hörde acknowledges:

A. HE HAS READ THIS AGREEMENT COMPLETELY.

B. HE HAS HAD AN OPPORTUNITY TO CONSIDER THE TERMS OF THIS AGREEMENT.

C. HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF HIS CHOOSING PRIOR TO
EXECUTING THIS AGREEMENT.

D. HE KNOWS THAT HE IS GIVING UP IMPORTANT LEGAL RIGHTS BY SIGNING THIS
AGREEMENT.

E. HE UNDERSTANDS AND MEANS EVERYTHING THAT HE HAS SAID IN THIS AGREEMENT, AND
HE AGREES TO ALL ITS TERMS.

F. HE IS NOT RELYING ON MEMC OR ANY REPRESENTATIVE OF MEMC TO EXPLAIN THIS
AGREEMENT OR HIS RIGHTS TO HIM.

G. HE HAS HAD AN OPPORTUNITY TO CONSULT AN ATTORNEY AND OTHER ADVISORS TO
EXPLAIN THIS AGREEMENT AND ITS CONSEQUENCES TO HIM BEFORE HE SIGNED IT, AND HE
HAS AVAILED HIMSELF OF THIS OPPORTUNITY TO WHATEVER EXTENT HE DESIRED.

H. HE HAS SIGNED THIS AGREEMENT VOLUNTARILY AND ENTIRELY OF HIS OWN FREE WILL
WITHOUT ANY PRESSURE FROM MEMC OR ANY REPRESENTATIVE OF MEMC.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES (SEE PARAGRAPH 13).

IN WITNESS WHEREOF

, the undersigned parties have executed this Retirement Agreement.



 

MEMC ELECTRONIC MATERIALS, INC.

 



By: /s/ John Marren









Name: John Marren
Title: Chairman of the Board





/s/ Klaus R. von Hörde








Name: Klaus R. von Hörde
Date: 4/26/02






MEMC Witness to Mr. von Hörde Signature

/s/ Thomas P. Stiffler

 







Name: Thomas P. Stiffler
Date: 4/26/02


 